Citation Nr: 0903053	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in August 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  In April 1999, the RO notified the veteran that his 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus were denied, and advised him of his 
appellate rights; a timely notice of disagreement (NOD) was 
submitted in May 1999.

2.  In March 2000, VA issued a statement of the case (SOC) 
and advised him that he was required to submit substantive 
appeal within a certain time frame in order to pursue his 
appeal of these issues. 

3.  The veteran's substantive appeal was received June 19, 
2000, after the appeal period expired.

4.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

5.  In a September 2008 letter, the RO issued a supplemental 
statement of the case (SSOC), which contained a summary of 
the pertinent facts and the laws and regulations applicable 
to the timeliness of appeal with appropriate citations and 
notified the veteran that he had 60 days to request a hearing 
or to submit additional evidence or argument showing that a 
substantive appeal was filed on time; to date, no response 
has been received.




CONCLUSIONS OF LAW

1.  The veteran has not submitted a timely substantive appeal 
with regard to the April 1999 rating decision denying the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 
20.202, 20.302, 20.303 (2008).

2.  The veteran has not submitted a timely substantive appeal 
with regard to the April 1999 rating decision denying the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 
20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  
38 C.F.R. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  "Notice" means written notice sent to a claimant 
at his latest address of record.  38 C.F.R. § 3.1(q) (2008).

Appellate review is initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished.  38 C.F.R. § 
20.200.  A substantive appeal must be filed within 60 days 
from the date the RO mails the SOC to the appellant or within 
the remainder of the one-year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
is statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993); see also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992); cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  
The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).

In this case, the veteran claims that he is entitled to 
service connection for bilateral hearing loss and tinnitus.  
For reasons set forth below, the Board finds that it is 
without jurisdiction to consider these claims; hence, the 
appeals are dismissed.

In an April 1999 rating decision, service connection was 
denied for bilateral hearing loss and tinnitus.  The veteran 
disagreed with that determination and filed a timely NOD in 
May 1999.  

Subsequently, in a letter dated March 20, 2000, VA issued an 
SOC addressing the issues of service connection for hearing 
loss and tinnitus.  However, the RO did not receive his 
substantive appeal until June 20, 2000, which was beyond the 
one-year period of time from the date of the April 1999 
letter notifying him of the March 1999 rating decision 
denying his claims, and beyond the 60-day period of time from 
the date of the letter notifying him of the SOC, March 20, 
2000.

As a result, the RO notified the veteran in a November 2008 
SSOC that his substantive appeal was untimely. He was advised 
that he had 60 days to request a hearing or to submit 
evidence and argument concerning the timeliness of his 
substantive appeal.  However, no response has been received 
to date.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant or the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Goober, 
14 Vet. App. 214, 216-17 (2000).  

The appellant may rebut that presumption by submitting 
"clear evidence to the effect that VA's regular mailing 
practices are not regular or that they were not followed. The 
burden then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant."  See Ashley v. 
Derwinski, 2 Vet. App. 303, 308-09 (1992).  

Absent evidence that the claimant notified VA of a change of 
address and absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  

In this case, however, the veteran has not alleged that the 
March 2000 SOC was misdirected or was not received.  
Moreover, as noted above, he was afforded an opportunity to 
request a hearing or to submit evidence and argument 
concerning the timeliness of his substantive appeal in 
accordance with a September 2008 SSOC.  However, no response 
or request for a hearing was received with regard to this 
issue within the specified time frame.

Furthermore, the record does not reflect that a timely 
request for an extension of the time limit for filing his 
substantive appeal was made by the veteran.  See 38 C.F.R. §§ 
3.109(b), 20.303 (2008). 

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  In light of the 
foregoing, the Board concludes that the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus 
are not in appellate status for lack of a timely substantive 
appeal; accordingly, the appeals are dismissed.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

In this case, VCAA notice is not required because the issues 
presented are solely of statutory interpretation, and the 
claim is barred as a matter of law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).  


ORDER

The claim of entitlement to service connection for hearing 
loss is dismissed.

The claim of entitlement to service connection for tinnitus 
is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


